This Court held defendant’s motion for reconsideration in abeyance pending final action by the Alabama Supreme Court. The Alabama Supreme Court ruled that the Tuscaloosa County Circuit Corut lacks jurisdiction over the custody, child support, and visitation issues concerning the children of the parties. Accordingly, this Court orders that the motion for reconsideration is granted, and this Court’s opinion issued June 25,2002, is hereby vacated. A new opinion will be issued.
Griffin, J., did not participate.